IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,612-01


                            EX PARTE PAUL GOVEA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR16-0180-01 IN THE 415TH DISTRICT COURT
                           FROM PARKER COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. The findings of fact and conclusions

of law from the trial court mention an affidavit filed by appellate counsel, but this document is

missing from the record.
                                                                                                   2

       The district clerk shall either forward to this Court the affidavit from appellate counsel or

certify in writing that this document is not part of the record. The district clerk shall comply with

this order within thirty days from the date of this order.



Filed: March 16, 2022
Do not publish